Citation Nr: 1409702	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the reduction in the rating for service-connected bilateral pes planus with degenerative changes, from 30 percent to 10 percent, effective September 1, 2009.

2.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in June 2009, which reduced the Veteran's disability rating for bilateral pes planus with degenerative changes from 30 percent to 10 percent, effective September 1, 2009.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in July 2009.  The RO issued a statement of the case (SOC) in November 2009.  The Veteran submitted a statement in December 2009 indicating disagreement with the November 2009 SOC.  The RO informed him of the need to file a formal substantive appeal.  He perfected his appeal in April 2010.  Despite the untimely substantive appeal Form 9 submission, the Board finds that the VA took an action (namely, continuing to consider the appeal and issued a supplemental SOC (SSOC) in September 2010) that reasonably led the Veteran and his representative to believe that the issue was on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  Thus, the Board finds that this issue of propriety of the rating reduction is properly before the Board. 

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in March 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board notes that, in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals, in pertinent part, a July 2013 VA examination regarding pes planus that is not found in the paper file.  A review of the VBMS file reveals documents duplicative of those in the paper claims file.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a disability rating in excess of 30 percent for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2009 rating action, the RO proposed to reduce the Veteran's rating for bilateral pes planus with degenerative changes from 30 percent to 10 percent, primarily based on December 2008 VA examination findings.

2.  In a June 2009 rating decision, the RO implemented the reduction, effective September 1, 2009.

3.  At the time of the reduction, the Veteran's bilateral pes planus disability had been service-connected since 1979; however, the 30 percent disability rating had been in effect less than five years.

4.  The lay and medical evidence does not show improvement of bilateral pes planus under the ordinary conditions of life and work.





CONCLUSION OF LAW

The reduction of the 30 percent rating to a 10 percent rating for the Veteran's service-connected bilateral pes planus with degenerative changes was improper, and the 30 percent rating is restored, effective September 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.951(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In light of the favorable disposition, a discussion as to the satisfaction of VA's duties to notify and assist the appellant, is not required.  The Board finds that no further notification or assistance is necessary with respect to the rating reduction, and deciding the issue at this time is not prejudicial to the Veteran.

II.  Propriety of the Reduction

The Veteran challenges the propriety of the reduction of the evaluation for his service-connected bilateral pes planus with degenerative changes, contending the disability has not improved to warrant a reduction in the rating.

a. Factual Background

For historical purposes, the Veteran was granted service connection for bilateral pes planus with degenerative changes in a February 1980 rating decision, and assigned a noncompensable rating under Diagnostic Code (DC) 5276, effective June 27, 1979.  Subsequently, in a February 2005 rating decision, the RO increased the Veteran's bilateral pes planus rating to 10 percent, effective October 1, 2004.  However, in an October 2005 rating decision, the RO increased the Veteran's pes planus disability rating to 30 percent, effective October 1, 2004.  In the October 2005 rating decision, the RO also recharacterized the disability as "bilateral pes planus with degenerative changes" and assigned the 30 percent disability rating under DCs 5010-5276.

In October 2008, the Veteran filed claims for increased disability ratings for his service-connected pes planus disability.

The Veteran was afforded a VA-contracted examination in December 2008.  The Veteran reported such pes planus symptoms as constant, sharp, aching pain.  He rated the pain as a 10 out of 10, with 10 being the worst pain.  He reported that the pain can be elicited by physical activity and is relieved by prescription drugs, as needed.  He also reported that, at the time of pain, he can function without medication.  He also reported that, at rest, he has pain, stiffness and fatigue; however, he reported that he has no weakness and swelling at rest.  He also reported that, while standing or walking, he has pain, weakness, stiffness, swelling and fatigue.  He reported that the bone condition has never been infected.  He reported that he was never hospitalized nor had any surgery for the foot condition.  He reported functional impairment of a hard time walking.

Upon examination, the VA-contracted examiner noted that his observation that the Veteran's gait and posture were within normal limits.  The examiner also noted the Veteran's leg length was equal bilaterally.  The examiner noted that examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  The examiner noted that for ambulation, the Veteran required corrective shoes due to foot pain.  The examiner noted that he did not require a brace, crutches, cane or walker.

The examiner also noted that examination of the both foot revealed tenderness in both feet but did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability in either foot.  The examiner noted that there was active motion in the metatarsophalangeal joint of both great toes.  The examiner noted that palpation of the plantar surface of both feet revealed slight tenderness.  

The examiner also noted that on weight bearing exam of the Achilles tendon, bilaterally, alignment of the Achilles tendon was normal.  The examiner noted that, on non-weight bearing exam of the Achilles tendon, alignment of the Achilles tendon is normal bilaterally.  The examiner noted that there was pes planus present. The examiner explained that, on both sides, there is a slight degree of valgus present, which can be corrected by manipulation.  Both feet showed forefoot/midfoot mal-alignment of a slight degree, which can be corrected by manipulation.  The examiner noted that on both feet, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  The examiner noted that pes cavus was not present, there were no hammer toes found on examination of the feet, Morton's Metatarsalgia was not present, there was no Hallux valgus present, and Hallux rigidus was not present.  The examiner noted that the Veteran did not have any limitation with standing and walking.  The examiner noted that although the Veteran required corrective shoes, he did not require orthopedic shoes, arch supports, foot supports, build-up of the shoes and shoe inserts.  The examiner noted that the Veteran's symptoms and pain were not relieved by the corrective shoe wear.

The examiner concluded that there was no change in the diagnosis of bilateral pes planus with degenerative changes.  The examiner noted that the effect of the condition on the claimant's daily activity was to avoid strenuous activities.

In a January 2009 rating decision, the RO proposed to reduce the Veteran's disability ratings for bilateral pes planus with degenerative changes from 30 percent to 10 percent, thereby reducing his combined disability rating from 40 percent to 30 percent.

In a January 2009 correspondence issued to the Veteran by the VA, he was advised of the proposed reduction of the evaluation for his bilateral pes planus with degenerative changes.  He was further notified of the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  However, he was not informed of the specific the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

By a rating action dated in June 2009, the RO implemented the proposed rating reduction, effective September 1, 2009.

Additionally, the Veteran was afforded another VA examination regarding his pes planus, in August 2009.  At that time, he reported worsening bilateral foot pain for about one year with no increased activity or injury.  He reported that he wears bilateral firm supports at all times.  He reported that he stands for 12 hours per day at his job.  He reported taking prescription pain relievers with good results.  The examiner also recorded a statement that the Veteran walks 10 miles per day; however, as discussed below, the Veteran has clarified that statement.  Regarding flare-ups, the Veteran reported "100 percent flare-up[s] per day" in both feet.  He reported that the flare-ups are precipitated by unknown factors and alleviated by pain pills/hot bath.  He reported that during these flare-ups, there is no redness or warmth but that there is additional limitation of motion.  He reported that during flare-ups, he cannot move either foot for 2 to 3 seconds and that foot pain radiates up to the knee.  The Veteran also reported the following effects on occupational and daily activities: no effect on feeding, bathing, dressing, toileting or grooming; mild effect on exercise; moderate effect on chores, shopping, traveling, and driving; and severe effect on sports and recreation.  The Veteran also reported that he worked full time. 

The VA examiner also noted that the Veteran identified bilateral symptoms as follows: pain while standing, walking, and at rest; swelling while walking; heat while standing and walking; redness while standing and walking; stiffness while standing, walking and at rest.  The examiner also noted that the Veteran wears orthotic inserts bilaterally and that the efficacy of the inserts was poor.  

On physical examination, the examiner noted that there was no evidence of painful motion, swelling, instability or weakness.  However, the examiner noted that there was evidence of abnormal weight bearing and tenderness, bilaterally.  The examiner also noted that there was inward bowing of the Achilles tendon, bilaterally, on weight-bearing examination.  The bowing was correctable with manipulation.  There was also pain with manipulation.  The examiner noted there was also mild pronation bilaterally.  There was also bilateral valgus at the heels that was correctable with manipulation.   X-rays taken in conjunction with the examination noted impressions of mild pes planus, bilaterally. 

The Veteran requested a Decision Review Officer (DRO) hearing and was afforded the same, in September 2009.  Notably, although the Veteran first requested a DRO hearing in January 2009, following receipt of the proposed rating decision, the hearing was not scheduled until after the RO issued its June 2009 rating decision reducing the evaluation to 10 percent. 

At the September 2009 DRO hearing, the Veteran and his wife, a registered nurse with over 20 years of experience, clarified points in the August 2009 VA examination report regarding pes planus that they believed had been recorded incorrectly.  He reported that he had to stand for 12 hours per day at his job.  He reported that he was not able to take the prescription pain reliever, hydrocodone, when he worked.  He also reported that he was not able to function while taking pain medication for his feet and that he was barely able to walk one mile and could not walk 10 miles.  His wife echoed his reports.  

Further, at the DRO hearing, the Veteran's wife, testified that she does not know where the August 2009 VA examiner go the idea that the Veteran does not have redness or warmth and additional limitation during flare-ups.  Rather, she testified that there is always redness and warmth in the Veteran's feet.  She also reported that the Veteran complains that he has pain that radiates up from the feet to his lower back.  She also reported that the Veteran complains of fatigability, weakness and lack of endurance even though the August 2009 VA examiner did not find the same.  The Veteran reported that he disputed the August 2009 VA examiner's finding that there was no evidence of painful motion, swelling, instability or weakness of the left foot, although he acknowledged that his foot was not swollen on the day of the VA examination.  He reported that regarding painful motion, he had painful motion during the examination and at one point, was not able to put his foot on the ground.  His wife, who was present at the VA examination, reported that she observed the Veteran wincing and making other facial expressions to indicate that he was in pain, with respect to motion of both feet.  She observed the Veteran's expressions of pain when the VA physician moved his feet as well as when the Veteran walked across the floor.   

Regarding swelling, the Veteran's wife testified, at the DRO hearing, that the Veteran's feet swell approximately 3-4 times per week, every time he works.  She reported that she started seeing the Veteran's swelling a couple of years prior to the DRO hearing.  She reported seeing swelling when he stands.  She also observed him having spasms in his feet.  She also reported that he complains of his feet aching and hurting all the time, that he props his feet up and he is still in a lot of pain after he takes pain medicine.  She reported that she has noticed that his feet affect what he can do at home.  She reported that it is getting too difficult for him to mow the yard and weed.  She reported that she has seen the Veteran cry and watched his facial expressions.  She reported that she has seen him break out in a sweat and get chills when he experiences pain.  She reported that she has seen similar responses in patients in the hospital.  She reported the Veteran's reports to her that, at work, he has to stand on one foot and hold the other one up, and then switch, so that he can rest his feet.  The Veteran's wife also indicated that the X-rays associated with the August 2009 VA examination report were incomplete because they did not address the Veteran's degenerative changes in the feet.  

Regarding calluses, the Veteran's wife testified at the DRO hearing that the reason the Veteran does not have calluses is because she has training in callus removal and cut the Veteran's calluses off herself.  She also reported that she and the Veteran regularly sand his feet to prevent any additional callusing.  She reported that they had been sanding his feet two to three times per week for six to seven years prior to the DRO hearing.   

Additionally, various statements provided by the Veteran indicated that the August 2009 VA-contracted examiner misstated the Veteran's reports.  

Private treatment records dated in June 2010 are also of record.  The private treatment record noted that the Veteran had significant tenderness and discussed orthotics.  

Additionally, the Veteran provided sworn testimony during a March 2011 hearing before the Board.  At that time, he testified that he wore orthotics and had worn them for more than 10 years.  He reported that he had received several different pairs of orthotics over the years, all prescribed through his VA primary care physician, Dr. R. Transcript [T.] pages 3-4.  He reported that he experiences spasms and more pain if he does not wear his orthotics. T. page 4.  He reported that the main purpose of the orthotics is to get his foot in line.  Id.  He also reported that he experiences frequent swelling.  T. page 6.  He also reported knots, cramping, spasms and burning.  Id.  He reported that he experiences spasms in the arch of his foot, which he described as being "drawn up" and that he cannot walk when his feet "draw up."  T. pages 7-8.  He also offered sworn testimony that his bilateral foot condition had not improved since he filed his claim for an increased rating in October 2008.  T. page 11.  He also indicated that he believed he was entitled to a rating in excess of 30 percent based on the VA-contracted examination prior to his claim for increase, which the Board notes occurred in January 2005.  T. page 11.    

While the claim was on appeal, the Veteran was afforded another VA-contracted examination in July 2013 regarding pes planus.  At that time, he reported that his disability had worsened.  Swelling and calluses were found not present; however, pain was noted. 

b.  Analysis

The Veteran contends that the RO's reduction of his disability rating for his bilateral pes planus disability was improper.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those ratings in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this case, the Veteran's bilateral pes planus disability has been service-connected since 1979.  However, the 30 percent evaluation assigned for bilateral pes planus with degenerative changes, was in effect for 4 years and 11 months at the time of the reduction.  Because the disability was not rated at the same level for five years or more, the provisions pertaining to reductions of stabilized evaluations are not applicable and a reexamination disclosing improvement in the disability warrants a reduction in rating.  See 38 C.F.R. § 3.344(c) (2013); Brown v. Brown, 5 Vet. App. 413, 418 (1993).  On review of the record, the Board does not find actual improvement of the overall service-connected bilateral pes planus disability.

In this case, the reduction was based on the December 2008 VA-contracted examination results as well as VA outpatient treatment records, which showed pain upon physical examination of the feet.  The RO determined that a 30 percent rating was no longer warranted for bilateral pes planus with degenerative changes. 

However, when considering the December 2008 VA-contracted examination report and the record as a whole, the Board finds that the evidence does not show that there has been an actual improvement of the Veteran's bilateral pes planus disability under the ordinary conditions of life and work to justify a reduction in his disability rating.

In this regard, the Board notes that in an October 2008 statement, the Veteran indicated that his bilateral foot disability had worsened.  Consistent with the October 2008 statement, at the August 2009 VA examination, he reported worsening bilateral foot pain for about one year with no increased activity or injury.  Moreover, the December 2008 VA-contracted examination report contained inconsistent findings.  For example, the examiner noted that the Veteran required "corrective shoes" and that his symptoms were not relieved by the corrective shoe wear; however the examiner also found that the Veteran did not require "orthopedic shoes, arch supports, foot supports, build-up of the shoes and shoe inserts."  The examiner did not explain the difference between "corrective shoes" and "orthopedic shoes, arch supports, foot supports, build-up of the shoes and shoe inserts" when discussing these seemingly inconsistent statements.  Additionally, contrary to the December 2008 report, the August 2009 VA examiner noted that the Veteran did wear orthopedic inserts.  Another inconsistent notation in the December 2008 VA-contracted report was the examiner's note that the Veteran did not have any limitation with standing and walking; however, the examiner also indicated that the Veteran offered subjective reports at the examination that he has a hard time walking.  Further, the December 2008 VA-contracted examination report did not address flare-ups.   

Considering the above, the Board finds that the December 2008 VA-contracted examination was an inadequate examination upon which to base a rating reduction as it contained significant internal inconsistencies and did not address flare-ups.  Further, the Board finds that it has not been shown that there has been a material improvement of the Veteran's service-connected pes planus disability under the ordinary conditions of life and work.  

Additionally, the Veteran reported at the September 2009 DRO hearing as well as the May 2011 hearing before the Board that his bilateral pes planus has not improved.  The Board finds the Veteran's observations that his disability did not improve since his October 2008 claim for increase, to be both competent and credible.  Similarly, the Board finds the Veteran's wife's sworn testimony regarding her observations of the Veteran's symptoms to be competent and credible.  Additionally, the Board finds her testimony at the DRO hearing regarding the Veteran's calluses and swelling to be competent and credible.  In this regard, the Veteran and his wife are competent to report their observations as they come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, they are competent to report observations of pain, difficulty ambulating, whether or not he wore orthotic inserts.  Further, the Veteran's wife is a registered nurse with over 20 years of experience and has been specially trained to remove calluses and has observed swelling in connection with her job.  As such, the Board finds that she is competent to offer testimony regarding her observations of the Veteran's swelling and her personal involvement in the removal of his calluses and regular sanding of his feet to prevent calluses.  The Board finds the Veteran's and his wife's testimony to be credible.  Additionally, there is also no explanation of record which would suggest a medical reason why the Veteran's bilateral pes planus disability would suddenly improve (e.g., a successful surgical procedure, physical therapy, etc.). 

Accordingly, the Board finds that the lay and medical evidence of record, when considered as a whole, does not show a material and sustained improvement of the Veteran's bilateral pes planus with degenerative changes.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 30 percent disability rating for bilateral pes planus with degenerative changes was improper and the 30 percent disability rating is hereby restored, effective September 1, 2009.  


ORDER

Restoration of a 30 percent disability rating for bilateral pes planus, effective September 1, 2009, is granted.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim for an increased disability rating for bilateral pes planus with degenerative changes.

The Veteran originally filed his increased rating claim in October 2008.  In a January 2009 rating decision, the RO proposed to decrease the Veteran's disability rating for bilateral pes planus with degenerative changes.  In a June 2009 rating decision, the RO reduced the Veteran's disability ratings.  

A relevant July 2013 VA examination report regarding the feet was added after the most recent statement of the case.  The evidence has not been waived by the Veteran and, as such, the issue of entitlement to a rating greater than 30 percent for bilateral pes planus should be readjudicated by the AOJ prior to any further disposition by the Board.  38 C.F.R. § 20.1304(c) (2013).  

Lastly, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the claims folder relevant records of the Veteran's treatment at the Muskogee VA Medical Center since December 2009.

2.  Additionally, the RO/AMC should review the evidence and conduct any additional development which logically flows from it.
  
3.  The RO/AMC should adjudicate the claim for an increased disability rating for bilateral pes planus with degenerative changes, in the first instance.
  
4.  If any benefit sought on appeal is denied, provide the Veteran and his representative with a Statement of the Case and allow an appropriate time for response. Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


